Name: Commission Regulation (EEC) No 2215/90 of 30 July 1990 amending Regulation (EEC) No 2793/86 laying down the codes to be used in the forms laid down in Council Regulations (EEC) No 678/85, (EEC) No 1900/85 and (EEC) No 222/77
 Type: Regulation
 Subject Matter: trade policy;  documentation;  tariff policy
 Date Published: nan

 No L 202/ 16 Official Journal of the European Communities 31 . 7 . 90 COMMISSION REGULATION (EEC) No 2215/90 of 30 July 1990 amending Regulation (EEC) No 2793/86 laying down the codes to be used in the forms laid down in Council Regulations (EEC) No 678/85 , (EEC) No 1900/85 and (EEC) No 222/77 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, import declaration forms (3), as amended by Regulation (EEC) No 1059/86 (4), and in particular Article 8 thereof, Whereas Commission Regulation (EEC) No 2793/86 of 22 July 1986 laying down the codes to be used in the forms laid down by Council Regulation (EEC) No 678/85, (EEC) No 1900/85 and (EEC) No 222/77 (5), as last amended by Regulation (EEC) No 1 1 59/89 (6), provides that an Incoterm code shall be entered in the first subdi ­ vision of Box 20 ; whereas the International Chamber of Commerce has decided to modify the Incoterms ; whereas Regulation (EEC) No 2793/86 should be amended accor ­ dingly ; Whereas the measures laid down in this Regulation are in accordance with the opinion of the Committee on the Movement of Goods, Having regard to Council Regulation (EEC) No 679/85 of 18 February 1985 introducing a specimen declaration form to be used in trade in goods within the Commu ­ nity ('), as last amended by Commission Regulation (EEC) No 1062/87 (2), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 1900/85 of 8 July 1985 introducing Community export and HAS ADOPTED THIS REGULATION : Article 1 The annex to Regulation (EEC) No 2793/86 is hereby amended as follows : the table shown under the heading 'Box 20 : delivery terms' shall be replaced by the following table : First subdivision Meaning Second subdivision Incoterm code Incoterm - ICC/ECE Place to be specified EXW FCA FAS FOB CFR CIF CPT CIP DAF DES DEQ DDU DDP EX WORKS FREE CARRIER FREE ALONGSIDE SHIP FREE ON BORD COST AND FREIGHT (C &amp; F) COST, INSURANCE AND FREIGHT CARRIAGE PAID TO CARRIAGE, INSURANCE PAID TO DELIVERED AT FRONTIER DELIVERED EX SHIP DELIVERED EX QUAY DELIVERED DUTY UNPAID DELIVERED DUTY PAID locality of works . . . named point named port of shipment named port of shipment named port of destination named port of destination named point of destination named point of destination named place of delivery at frontier named port of destination Duty paid . . . named port named place of destination in country of importation named place of delivery in country of importation XXX DELIVERY TERMS OTHER THAN THOSE LISTED ABOVE narrative description of delivery terms given in the contract O OJ No L 179, 11 . 7. 1985, p. 4. (4) OJ No L 97, 12. 4. 1986, p. 7 . O OJ No L 263, 15. 9 . 1986, p . 74. (6) OJ No L 119, 29. 4. 1989, p. 100 . (') OJ No L 79, 21 . 3 . 1985, p. 7. (2) OJ No L 107, 22. 4. 1987, p. 1 . / Official Journal of the European Communities31 . 7 . 90 No L 202/ 17 Article 2 This Regulation shall enter into force on 1 January 1991 . - This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1990 . For the Commission Christiane SCRIVENER Member of the Commission